Citation Nr: 1738641	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-33 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for a service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1978 and from March 1983 to April 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran was scheduled for a video hearing in December 2013; however, the Veteran failed to appear at the hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination to assess the extent of his service-connected left shoulder disability in October 2011.  Since the Veteran's last examination, he has alleged that his left shoulder disability has significantly worsened to the point that a VA examiner informed him that he needs a shoulder joint replacement.  See orthopedic surgery note dated September 12, 2013 wherein the examiner noted "I do think that this shoulder function is declining and is becoming more disabled...".  The Board finds that a new VA examination is required to assess the worsening condition of the Veteran's left shoulder disability in order to determine if a higher rating is warranted in this case.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available VA medical records from the Pittsburgh VAMC, dated from October 2013 to present.

2. After retrieving the above records, to the extent they are available, schedule the Veteran for a VA examination in order to assess the extent of the Veteran's left shoulder condition .

3. Finally, readjudicate the issue on appeal and if any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time to respond, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




